Citation Nr: 0920904	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1951 to May 1953. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left 
knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A diagnosis of PTSD is not demonstrated by the evidence 
of record.

2.  The Veteran's claim of service connection for a left knee 
disability was previously denied in an August 1991 rating 
decision, but evidence submitted since the issuance of that 
decision bears directly and substantially on the question of 
whether this disability was incurred as a result of service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  Evidence received since the August 1991 rating decision 
that denied the veteran's claim for service connection for a 
left knee disability is new and material, and the claim for 
service connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As the Board's decision below reopens the 
claim, there is no prejudice to the Veteran under Kent.  

Prior to the initial adjudication of the Veteran's claims in 
the January 2006 rating decision, he was provided notice of 
the VCAA in October 2005.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The VCAA notice also 
informed the Veteran of what would constitute both "new" 
and "material" evidence to reopen the previously denied 
claim for service connection for a left knee disability.  
Thereafter, the Veteran received additional notice in October 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, 
both supra.

The Veteran was afforded a PTSD examination in November 2005.  
The Board has reviewed the examination report and found the 
examination to be adequate for adjudication of the issue of 
entitlement to service connection.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.
New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in October 2005.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the Veteran's claim for service-
connected for a left knee disability in an August 1991 rating 
decision on the basis that the Veteran failed to submit 
medical evidence showing aggravation of a preexisting 
condition.  The Veteran was notified of this decision the 
same month, but did not timely file an appeal.  The Veteran 
filed a claim to reopen in October 2005, but the RO denied 
the claim in January 2006 on the basis that the evidence 
submitted was not "new and material."  The Veteran timely 
appealed this decision.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee disability.  
The following evidence was received after the August 1991 
rating decision: VA treatment records from October 2004 to 
November 2005; treatment reports from University Orthopedics 
from September 2005 to November 2005; and various written 
statements.  Specifically, Dr. R. K., an orthopedic physician 
at University Orthopedics, stated in essence, that the 
Veteran's knee injury from 1951 was likely a ligamentous 
injury and that the instability since that time accelerated 
changes in terms of the left knee itself. 

This evidence was not included in the claims file at the time 
of the August 1991 rating decision and raises a reasonable 
possibility of substantiating whether a left knee disability 
was incurred in or aggravated by service.  

In sum, the Veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence received since the August 1991 rating decision 
is new and material as contemplated by 38 C.F.R. § 3.156(a).  
Therefore, the claim of service connection for a left knee 
disability is reopened. 



Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for chronic 
diseases, such as arthritis, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).

Diagnosis of PTSD must comply with the criteria cited in DSM-
IV.  38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 
143 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a); see Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he suffers from PTSD as a result of 
his combat experience.  The Veteran's DD Form 214 shows he 
has a Combat Infantry Badge (CIB), so combat-related 
stressors are demonstrated by the record.

The service treatment records fail to show treatment for or a 
diagnosis of PTSD in service.  Further, there is no 
documentation of any complaints related to the Veteran's 
mental health in service.  

Post-service treatment records reflect the Veteran had a 
negative PTSD screen in September 2005.  (See VA Treatment 
Record dated in September 2005).  A November 2005 VA 
treatment record noted the Veteran refused treatment for PTSD 
at the initial assessment because he learned how to cope with 
his problems effectively on his own and that he felt he did 
not need any treatment at that time.

The Veteran was afforded a VA examination in November 2005.  
The VA examiner noted the Veteran was in combat in Korea, but 
could not recall any specific traumatic events.  The Veteran 
denied any recurrent or intrusive distressing recollections, 
distressing nightmares or dreams or any flashbacks.  The VA 
examiner further noted the only incident of persistent 
avoidance of stimuli associated with any possible trauma was 
where he avoided any thoughts or feelings associated with 
Korea and Iraq.  He also denied symptoms of numbing of 
general responsiveness and persistent symptoms of increased 
arousal.  The examiner concluded that the Veteran did not 
meet the criteria for PTSD.  He further stated that while a 
combat ribbon automatically fulfilled Criteria A pursuant to 
the DSM-IV, the Veteran was unable to recall or identify any 
specific traumatic events.  And, that he was unable to meet 
the requirements for Criteria B, C, or D.  He also noted that 
the Veteran led a very active social life.

The Board has reviewed the medical evidence of record, which 
fails to show that the Veteran has a confirmed diagnosis of 
PTSD.  A diagnosed identifiable underlying malady or 
condition is needed to constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
confirmed diagnosis of PTSD, meaning medical evidence showing 
the Veteran has the condition alleged, service connection is 
not warranted.  The case law is well-settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

The Veteran contends that he has PTSD, and as a layperson he 
is competent to testify in regard to the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board acknowledges that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, however, none of the three conditions above are 
met.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

Based on the evidence and analysis above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  Accordingly, the appeal must be 
denied. 
 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened. 

Service connection for PTSD is denied.


REMAND

The service treatment records reflect the Veteran had an old 
injury to his left knee and a history of locking.  (See 
Service Treatment Record dated in February 1952).  
Specifically, the Veteran stated he had injured his knee 
eight years prior.  The Veteran complained of swelling of the 
left knee after prolonged standing.  The physician stated 
that the evidence was not sufficiently conclusive for a 
diagnosis of meniscus damage.  The May 1953 separation 
examination showed a history of a left knee injury that 
existed prior to service.

Treatment records from University Orthopedics, Inc. and VA 
treatment records reflect complaints of left knee pain and a 
history of a left knee injury while in service.  In a 
November 2005 treatment report from University Orthopedics, 
Dr. R. K. opined that the Veteran's left injury from 1951 was 
likely a ligamentous injury and the instability since that 
time has probably led to some accelerated changes in the left 
knee, although some of the symptomatology was related to 
arthritis.  The Board finds that medical clarification 
regarding the nature and etiology of the Veteran's left knee 
disability is required in order to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the etiology of 
any current left knee disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should opine as to the 
following:

(a).  Has the Veteran developed a left 
knee disability?

(b).  If the examiner finds the Veteran 
has developed a left knee disability, is 
it at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disability had its onset during the 
Veteran's period of service or was 
otherwise caused by any incident that 
occurred during service?

(c).  If the examiner finds that a left 
knee disability preexisted the Veteran's 
period of service, did such disability 
increase in severity during service 
beyond the natural progress of the 
disorder?  In answering this question, 
the examiner is asked to specify whether 
there was a permanent worsening of the 
underlying pathology of such disability, 
as opposed to a temporary flare-up of 
symptoms.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
left knee disability.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain 
additional evidence and ensure that the Veteran 
is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this 
case.  No action is required by the Veteran until 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


